                                                                                 1    Brownstein Hyatt Farber Schreck, LLP
                                                                                      Jonathan C. Sandler (State Bar No. 227532)
                                                                                 2    jsandler@bhfs.com
                                                                                      2049 Century Park East, Suite 3550
                                                                                 3    Los Angeles, CA 90067
                                                                                      Telephone: 310.500.4600
                                                                                 4    Facsimile: 310.500.4602
                                                                                 5    Attorneys for Defendant
                                                                                      NELNET SERVICING, LLC
                                                                                 6
                                                                                 7
                                                                                 8                          UNITED STATES DISTRICT COURT
                                                                                 9           CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                 11   CYNTHIA SOLER,                              Case No. 2:20-CV-08459-DSF (PLAx)
                                            2049 Century Park East, Suite 3550




                                                                                 12                Plaintiff,
                                                 Los Angeles, CA 90067




                                                                                 13   v.                                          STIPULATED PROTECTIVE
                                                                                                                                  ORDER
                                                                                 14   TRANS UNION, LLC and NELNET
                                                                                      SERVICING, LLC,
                                                                                 15
                                                                                                   Defendants.
                                                                                 16
                                                                                 17
                                                                                      1.    GENERAL
                                                                                 18
                                                                                            1.1 Purposes and Limitations
                                                                                 19
                                                                                            Discovery in this action is likely to involve production of confidential,
                                                                                 20
                                                                                      proprietary or private information for which special protection from public
                                                                                 21
                                                                                      disclosure and from use for any purpose other than prosecuting this litigation
                                                                                 22
                                                                                      may be warranted. Accordingly, the parties hereby stipulate to and petition the
                                                                                 23
                                                                                      Court to enter the following Stipulated Protective Order. The parties
                                                                                 24
                                                                                      acknowledge that this Order does not confer blanket protections on all
                                                                                 25
                                                                                      disclosures or responses to discovery and that the protection it affords from
                                                                                 26
                                                                                      public disclosure and use extends only to the limited information or items that
                                                                                 27
                                                                                      are entitled to confidential treatment under the applicable legal principles. The
                                                                                 28
                                                                                                                                      STIPULATED PROTECTIVE ORDER 2:20-CV-
                                                                                                                              1
                                                                                                                                                          08459-DSF (PLAX)
                                                                                 1    parties further acknowledge, as set forth in Section 12.3 below, that this
                                                                                 2    Stipulated Protective Order does not entitle them to file confidential
                                                                                 3    information under seal; Civil Local Rule 79-5 sets forth the procedures that
                                                                                 4    must be followed and the standards that will be applied when a party seeks
                                                                                 5    permission from the court to file material under seal.
                                                                                 6          1.2. Good Cause Statement
                                                                                 7          This action is likely to involve disclosure of confidential personally
                                                                                 8    identifiable information concerning Plaintiff and non-parties (including
                                                                                 9    consumers and Defendants’ current and former employees) as well as valuable
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   research, development, commercial, financial, technical and/or proprietary
                                                                                 11   information of Defendants for which special protection from public disclosure
                                            2049 Century Park East, Suite 3550




                                                                                 12   and from use for any purpose other than prosecution of this action is
                                                 Los Angeles, CA 90067




                                                                                 13   warranted. Such confidential and proprietary materials and information consist
                                                                                 14   of, among other things, competitively-sensitive confidential business or
                                                                                 15   financial information, information regarding confidential business practices, or
                                                                                 16   other confidential research, development, or commercial information
                                                                                 17   (including information implicating privacy rights of third parties), information
                                                                                 18   otherwise generally unavailable to the public, or which may be privileged or
                                                                                 19   otherwise protected from disclosure under state or federal statutes, court rules,
                                                                                 20   case decisions, or common law. Accordingly, to expedite the flow of
                                                                                 21   information, to facilitate the prompt resolution of disputes over confidentiality
                                                                                 22   of discovery materials, to adequately protect information the parties are entitled
                                                                                 23   to keep confidential, to ensure that the parties are permitted reasonable
                                                                                 24   necessary uses of such material in preparation for and in the conduct of trial, to
                                                                                 25   address their handling at the end of the litigation, and serve the ends of justice,
                                                                                 26   a protective order for such information is justified in this matter. It is the intent
                                                                                 27   of the parties that information will not be designated as confidential for tactical
                                                                                 28   reasons and that nothing be so designated without a good faith belief that it has
                                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                2
                                                                                                                                                      2:20-CV-08459-DSF (PLAX)
                                                                                 1    been maintained in a confidential, non-public manner, and there is good cause
                                                                                 2    why it should not be part of the public record of this case.
                                                                                 3    2.    DEFINITIONS
                                                                                 4          2.1    Action: this pending federal lawsuit, Cynthia Soler v. Nelnet Servicing,
                                                                                 5    LLC et al, Case No. 2:20-CV-08459-DSF (PLAx).
                                                                                 6          2.2    Challenging Party: a Party or Non-Party that challenges the
                                                                                 7    designation of information or items under this Order.
                                                                                 8          2.3    “CONFIDENTIAL” Information or Items: information (regardless
                                                                                 9    of how it is generated, stored or maintained) or tangible things that qualify for
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   protection under Federal Rule of Civil Procedure 26(c), and as specified above
                                                                                 11   in the Good Cause Statement.
                                            2049 Century Park East, Suite 3550




                                                                                 12         2.4    Counsel: Outside Counsel of Record and House Counsel (as well
                                                 Los Angeles, CA 90067




                                                                                 13   as their support staff).
                                                                                 14         2.5    Designating Party: a Party or Non-Party that designates
                                                                                 15   information or items that it produces in disclosures or in responses to discovery
                                                                                 16   as “CONFIDENTIAL.”
                                                                                 17         2.6    Disclosure or Discovery Material: all items or information,
                                                                                 18   regardless of the medium or manner in which it is generated, stored, or
                                                                                 19   maintained (including, among other things, answers to interrogatories,
                                                                                 20   responses to requests for admission, deposition testimony, transcripts, tangible
                                                                                 21   things, and other information disclosed pursuant to the disclosure or discovery
                                                                                 22   duties created by the Federal Rules of Civil Procedure), that are produced or
                                                                                 23   generated in disclosures or responses to discovery. In addition, Disclosure of
                                                                                 24   Discovery Material shall include emails, writings, drawings, graphs, charts,
                                                                                 25   photographs, phone records, and other data compilations from which
                                                                                 26   information can be obtained. See Fed. R. Civ. P. 34(a).
                                                                                 27         2.7    Expert: a person with specialized knowledge or experience in a
                                                                                 28   matter pertinent to the litigation who has been retained by a Party or its counsel
                                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                3
                                                                                                                                                      2:20-CV-08459-DSF (PLAX)
                                                                                 1    to serve as an expert witness or as a consultant in this Action.
                                                                                 2          2.8    House Counsel: attorneys who are employees of a party to this
                                                                                 3    Action. House Counsel does not include Outside Counsel of Record or any
                                                                                 4    other outside counsel.
                                                                                 5          2.9    Non-Party: any natural person, partnership, corporation,
                                                                                 6    association or other legal entity not named as a Party to this action.
                                                                                 7          2.10 Outside Counsel of Record: attorneys who are not employees of a
                                                                                 8    party to this Action but are retained to represent a party to this Action and have
                                                                                 9    appeared in this Action on behalf of that party or are affiliated with a law firm
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   that has appeared on behalf of that party, and includes support staff.
                                                                                 11         2.11 Party: any party to this Action, including all of its officers,
                                            2049 Century Park East, Suite 3550




                                                                                 12   directors, employees, consultants, retained experts, and Outside Counsel of
                                                 Los Angeles, CA 90067




                                                                                 13   Record (and their support staffs).
                                                                                 14         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                                 15   Discovery Material in this Action.
                                                                                 16         2.13 Professional Vendors: persons or entities that provide litigation
                                                                                 17   support services (e.g., photocopying, videotaping, translating, preparing
                                                                                 18   exhibits or demonstrations, and organizing, storing, or retrieving data in any
                                                                                 19   form or medium) and their employees and subcontractors.
                                                                                 20         2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                                 21   designated as “CONFIDENTIAL.”
                                                                                 22         2.15   Receiving Party: a Party that receives Disclosure or Discovery
                                                                                 23   Material from a Producing Party.
                                                                                 24   3.    SCOPE
                                                                                 25         The protections conferred by this Stipulation and Order cover not only
                                                                                 26   Protected Material (as defined above), but also (1) any information copied or
                                                                                 27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                                 28   compilations of Protected Material; and (3) any testimony, conversations, or
                                                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                                                               4
                                                                                                                                                     2:20-CV-08459-DSF (PLAX)
                                                                                 1    presentations by Parties or their Counsel that might reveal Protected Material.
                                                                                 2          Any use of Protected Material at trial shall be governed by the orders of
                                                                                 3    the trial judge and other applicable authorities. This Order does not govern the
                                                                                 4    use of Protected Material at trial.
                                                                                 5          In the event Electronically Stored Information (“ESI”) is disclosed or
                                                                                 6    discovered in the course of this Action, including, but not limited to, ESI
                                                                                 7    provided on hard disks or other magnetic data storage disks, removable disks,
                                                                                 8    and/or hard drives, such information may be designated as
                                                                                 9    “CONFIDENTIAL” in a written communication, including, but not limited to
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   email, by entitling the electronic file as “CONFIDENTIAL,” or through other
                                                                                 11   appropriate designation.
                                            2049 Century Park East, Suite 3550




                                                                                 12   4.    DURATION
                                                 Los Angeles, CA 90067




                                                                                 13         Once a case proceeds to trial, information that was designated as
                                                                                 14   “CONFIDENTIAL” or maintained pursuant to this protective order that is
                                                                                 15   used or introduced as an exhibit at trial becomes public and will be
                                                                                 16   presumptively available to all members of the public, including the press, unless
                                                                                 17   compelling reasons supported by specific factual findings to proceed otherwise
                                                                                 18   are made to the trial judge in advance of the trial. See Kamakana, 447 F.3d at
                                                                                 19   1180-81 (distinguishing “good cause” showing for sealing documents produced
                                                                                 20   in discovery from “compelling reasons” standard when merits-related
                                                                                 21   documents are part of court record).         Subject to the foregoing limitations
                                                                                 22   concerning materials used or introduced at trial, even after final disposition of
                                                                                 23   this litigation, the confidentiality obligations imposed by this Order shall
                                                                                 24   remain in effect until a Designating Party agrees otherwise in writing or a court
                                                                                 25   order otherwise directs. Final disposition shall be deemed to be the later of (1)
                                                                                 26   dismissal of all claims and defenses in this Action, with or without prejudice;
                                                                                 27   and (2) final judgment herein after the completion and exhaustion of all
                                                                                 28   appeals, rehearings, remands, trials, or reviews of this Action, including the
                                                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                                                               5
                                                                                                                                                     2:20-CV-08459-DSF (PLAX)
                                                                                 1    time limits for filing any motion or applications for extension of time pursuant
                                                                                 2    to applicable law.
                                                                                 3    5.    DESIGNATING PROTECTED MATERIAL
                                                                                 4          5.1   Exercise of Restraint and Care in Designating Material for
                                                                                 5                Protection. Each Party or Non-Party that designates information or
                                                                                 6    items for protection under this Order must take care to limit any such
                                                                                 7    designation to specific material that qualifies under the appropriate standards.
                                                                                 8    The Designating Party must designate for protection only those parts of
                                                                                 9    material, documents, items or oral or written communications that qualify so
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   that other portions of the material, documents, items or communications for
                                                                                 11   which protection is not warranted are not swept unjustifiably within the ambit
                                            2049 Century Park East, Suite 3550




                                                                                 12   of this Order.
                                                 Los Angeles, CA 90067




                                                                                 13         Mass, indiscriminate or routinized designations are prohibited.
                                                                                 14   Designations that are shown to be clearly unjustified or that have been made
                                                                                 15   for an improper purpose (e.g., to unnecessarily encumber the case development
                                                                                 16   process or to impose unnecessary expenses and burdens on other parties) may
                                                                                 17   expose the Designating Party to sanctions.
                                                                                 18         If it comes to a Designating Party’s attention that information or items
                                                                                 19   that it designated for protection do not qualify for protection, that Designating
                                                                                 20   Party must promptly notify all other Parties that it is withdrawing the
                                                                                 21   inapplicable designation.
                                                                                 22         5.2   Manner and Timing of Designations. Except as otherwise provided
                                                                                 23   in this Order, or as otherwise stipulated or ordered, Disclosure of Discovery
                                                                                 24   Material that qualifies for protection under this Order must be clearly so
                                                                                 25   designated before the material is disclosed or produced.
                                                                                 26         Designation in conformity with this Order requires the following:
                                                                                 27               (a) for information in documentary form (e.g., paper or electronic
                                                                                 28   documents, but excluding transcripts of depositions or other pretrial or trial
                                                                                                                                             STIPULATED PROTECTIVE ORDER
                                                                                                                              6
                                                                                                                                                    2:20-CV-08459-DSF (PLAX)
                                                                                 1    proceedings), that the Producing Party affix at a minimum, the legend
                                                                                 2    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
                                                                                 3    that contains protected material. If only a portion or portions of the material on
                                                                                 4    a page qualifies for protection, the Producing Party, to the extent practicable,
                                                                                 5    also must clearly identify the protected portion(s) (e.g., by making appropriate
                                                                                 6    markings in the margins).
                                                                                 7          A Party or Non-Party that makes original documents available for
                                                                                 8    inspection need not designate them for protection until after the inspecting
                                                                                 9    Party has indicated which documents it would like copied and produced.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   During the inspection and before the designation, all of the material made
                                                                                 11   available for inspection shall be deemed “CONFIDENTIAL.” After the
                                            2049 Century Park East, Suite 3550




                                                                                 12   inspecting Party has identified the documents it wants copied and produced,
                                                 Los Angeles, CA 90067




                                                                                 13   the Producing Party must determine which documents, or portions thereof,
                                                                                 14   qualify for protection under this Order. Then, before producing the specified
                                                                                 15   documents, the Producing Party must affix the “CONFIDENTIAL legend” to
                                                                                 16   each page that contains Protected Material. If only a portion or portions of the
                                                                                 17   material on a page qualifies for protection, the Producing Party, to the extent
                                                                                 18   practicable, also must clearly identify the protected portion(s) (e.g., by making
                                                                                 19   appropriate markings in the margins).
                                                                                 20               (b) for testimony given in depositions that the Designating Party
                                                                                 21   identifies the Disclosure or Discovery Material on the record, before the close
                                                                                 22   of the deposition all protected testimony.
                                                                                 23               (c) for information produced in form other than documentary and
                                                                                 24   for any other tangible items, that the Producing Party affix in a prominent place
                                                                                 25   on the exterior of the container or containers in which the information is stored
                                                                                 26   the legend “CONFIDENTIAL.” If only a portion or portions of the
                                                                                 27   information warrants protection, the Producing Party, to the extent practicable,
                                                                                 28   shall identify the protected portion(s).
                                                                                                                                             STIPULATED PROTECTIVE ORDER
                                                                                                                                 7
                                                                                                                                                    2:20-CV-08459-DSF (PLAX)
                                                                                 1          5.3   Inadvertent Failures to Designate. If timely corrected, an
                                                                                 2    inadvertent failure to designate qualified information or items does not,
                                                                                 3    standing alone, waive the Designating Party’s right to secure protection under
                                                                                 4    this Order for such material. Upon timely correction of a designation, the
                                                                                 5    Receiving Party must make reasonable efforts to assure that the material is
                                                                                 6    treated in accordance with the provisions of this Order.
                                                                                 7    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                 8          6.1. Timing of Challenges. Any Party or Non-Party may challenge a
                                                                                 9    designation of confidentiality at any time that is consistent with the Court’s
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Scheduling Order.
                                                                                 11         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                            2049 Century Park East, Suite 3550




                                                                                 12   resolution process under Local Rule 37-1 et seq. Any discovery motion must
                                                 Los Angeles, CA 90067




                                                                                 13   strictly comply with the procedures set forth in Local Rules 37-1, 37-2, and 37-
                                                                                 14   3.
                                                                                 15         6.3 Burden. The burden of persuasion in any such challenge proceeding
                                                                                 16   shall be on the Designating Party. Frivolous challenges, and those made for an
                                                                                 17   improper purpose (e.g., to harass or impose unnecessary expenses and burdens
                                                                                 18   on other parties) may expose the Challenging Party to sanctions. Unless the
                                                                                 19   Designating Party has waived or withdrawn the confidentiality designation, all
                                                                                 20   parties shall continue to afford the material in question the level of protection to
                                                                                 21   which it is entitled under the Producing Party’s designation until the Court
                                                                                 22   rules on the challenge.
                                                                                 23   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                 24         7.1 Basic Principles. A Receiving Party may use Protected Material that
                                                                                 25   is disclosed or produced by another Party or by a Non-Party in connection with
                                                                                 26   this Action only for prosecuting, defending or attempting to settle this Action.
                                                                                 27   Such Protected Material may be disclosed only to the categories of persons and
                                                                                 28   under the conditions described in this Order. When the Action has been
                                                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                                                               8
                                                                                                                                                     2:20-CV-08459-DSF (PLAX)
                                                                                 1    terminated, a Receiving Party must comply with the provisions of section 13
                                                                                 2    below (FINAL DISPOSITION).
                                                                                 3          Protected Material must be stored and maintained by a Receiving Party
                                                                                 4    at a location and in a secure manner that ensures that access is limited to the
                                                                                 5    persons authorized under this Order.
                                                                                 6          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                                 7    otherwise ordered by the Court or permitted in writing by the Designating
                                                                                 8    Party, a Receiving Party may disclose any information or item designated
                                                                                 9    “CONFIDENTIAL” only to:
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                  (a) the Receiving Party’s Outside Counsel of Record in this Action,
                                                                                 11   as well as employees of said Outside Counsel of Record to whom it is
                                            2049 Century Park East, Suite 3550




                                                                                 12   reasonably necessary to disclose the information for this Action;
                                                 Los Angeles, CA 90067




                                                                                 13                  (b) the officers, directors, and employees (including House
                                                                                 14   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
                                                                                 15   this Action;
                                                                                 16                  (c) Experts (as defined in this Order) of the Receiving Party to
                                                                                 17   whom disclosure is reasonably necessary for this Action and who have signed
                                                                                 18   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                 19                  (d) the Court and its personnel;
                                                                                 20                  (e) court reporters and their staff;
                                                                                 21                  (f) professional jury or trial consultants, mock jurors, and
                                                                                 22   Professional Vendors to whom disclosure is reasonably necessary for this
                                                                                 23   Action and who have signed the “Acknowledgment and Agreement to Be
                                                                                 24   Bound” (Exhibit A);
                                                                                 25                  (g) the author or recipient of a document containing the
                                                                                 26   information or a custodian or other person who otherwise possessed or knew
                                                                                 27   the information;
                                                                                 28                  (h) during their depositions, witnesses, and attorneys for witnesses,
                                                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                                                                  9
                                                                                                                                                       2:20-CV-08459-DSF (PLAX)
                                                                                 1    in the Action to whom disclosure is reasonably necessary provided: (1) the
                                                                                 2    deposing party requests that the witness sign the form attached as Exhibit A
                                                                                 3    hereto; and (2) they will not be permitted to keep any confidential information
                                                                                 4    unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
                                                                                 5    A), unless otherwise agreed by the Designating Party or ordered by the Court.
                                                                                 6    Pages of transcribed deposition testimony or exhibits to depositions that reveal
                                                                                 7    Protected Material may be separately bound by the court reporter and may not
                                                                                 8    be disclosed to anyone except as permitted under this Stipulated Protective
                                                                                 9    Order; and
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                  (i) any mediators or settlement officers and their supporting
                                                                                 11   personnel, mutually agreed upon by any of the parties engaged in settlement
                                            2049 Century Park East, Suite 3550




                                                                                 12   discussions.
                                                 Los Angeles, CA 90067




                                                                                 13
                                                                                 14   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                                                                 15   PRODUCED IN OTHER LITIGATION
                                                                                 16         If a Party is served with a subpoena or a court order issued in other
                                                                                 17   litigation that compels disclosure of any information or items designated in this
                                                                                 18   Action as “CONFIDENTIAL,” that Party must:
                                                                                 19                  (a) before making any disclosure or production of Protected
                                                                                 20   Material, promptly notify in writing the Designating Party. Such notification
                                                                                 21   shall include a copy of the subpoena or court order;
                                                                                 22                  (b) promptly notify in writing the party who caused the subpoena
                                                                                 23   or order to issue in the other litigation that some or all of the material covered
                                                                                 24   by the subpoena or order is subject to this Protective Order. Such notification
                                                                                 25   shall include a copy of this Stipulated Protective Order; and
                                                                                 26                  (c) cooperate with respect to all reasonable procedures sought to be
                                                                                 27   pursued by the Designating Party whose Protected Material may be affected.
                                                                                 28
                                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                10
                                                                                                                                                      2:20-CV-08459-DSF (PLAX)
                                                                                 1             If the Designating Party timely seeks a protective order, the Party served
                                                                                 2    with the subpoena or court order shall not produce any information designated
                                                                                 3    in this action as “CONFIDENTIAL” before a determination by the court from
                                                                                 4    which the subpoena or order issued, unless the Party has obtained the
                                                                                 5    Designating Party’s permission. The Designating Party shall bear the burden
                                                                                 6    and expense of seeking protection in that court of its confidential material and
                                                                                 7    nothing in these provisions should be construed as authorizing or encouraging
                                                                                 8    a Receiving Party in this Action to disobey a lawful directive from another
                                                                                 9    court.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
                                                                                 11            BE PRODUCED IN THIS LITIGATION
                                            2049 Century Park East, Suite 3550




                                                                                 12                  (a) The terms of this Order are applicable to information produced
                                                 Los Angeles, CA 90067




                                                                                 13   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
                                                                                 14   information produced by Non-Parties in connection with this litigation is
                                                                                 15   protected by the remedies and relief provided by this Order. Nothing in these
                                                                                 16   provisions should be construed as prohibiting a Non-Party from seeking
                                                                                 17   additional protections.
                                                                                 18                  (b) In the event that a Party is required, by a valid discovery
                                                                                 19   request, to produce a Non-Party’s confidential information in its possession,
                                                                                 20   and the Party is subject to an agreement with the Non-Party not to produce the
                                                                                 21   Non-Party’s confidential information, then the Party shall:
                                                                                 22                  (1) promptly notify in writing the Requesting Party and the Non-
                                                                                 23   Party that some or all of the information requested is subject to a confidentiality
                                                                                 24   agreement with a Non-Party;
                                                                                 25                  (2) promptly provide the Non-Party with a copy of the Stipulated
                                                                                 26   Protective Order in this Action, the relevant discovery request(s), and a
                                                                                 27   reasonably specific description of the information requested; and
                                                                                 28                  (3) make the information requested available for inspection by the
                                                                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                                                                 11
                                                                                                                                                       2:20-CV-08459-DSF (PLAX)
                                                                                 1    Non-Party, if requested.
                                                                                 2                 (c) If the Non-Party fails to seek a protective order from this court
                                                                                 3    within 14 days of receiving the notice and accompanying information, the
                                                                                 4    Receiving Party may produce the Non-Party’s confidential information
                                                                                 5    responsive to the discovery request. If the Non-Party timely seeks a protective
                                                                                 6    order, the Receiving Party shall not produce any information in its possession
                                                                                 7    or control that is subject to the confidentiality agreement with the Non-Party
                                                                                 8    before a determination by the court. Absent a court order to the contrary, the
                                                                                 9    Non-Party shall bear the burden and expense of seeking protection in this court
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   of its Protected Material.
                                                                                 11   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                            2049 Century Park East, Suite 3550




                                                                                 12         If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                 Los Angeles, CA 90067




                                                                                 13   disclosed Protected Material to any person or in any circumstance not
                                                                                 14   authorized under this Stipulated Protective Order, the Receiving Party must
                                                                                 15   immediately (a) notify in writing the Designating Party of the unauthorized
                                                                                 16   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
                                                                                 17   Protected Material, (c) inform the person or persons to whom unauthorized
                                                                                 18   disclosures were made of all the terms of this Order, and (d) request such
                                                                                 19   person or persons to execute the “Acknowledgment and Agreement to Be
                                                                                 20   Bound” attached hereto as Exhibit A.
                                                                                 21   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
                                                                                 22         OTHERWISE PROTECTED MATERIAL
                                                                                 23         Pursuant to Fed. R. Evid. 502(d), a party’s disclosures or production of
                                                                                 24   any documents or information in this proceeding shall not, for the purposes of
                                                                                 25   this proceeding or any other proceeding in any other court, constitute a waiver
                                                                                 26   by that party of any privilege or protection applicable to those documents,
                                                                                 27   including the attorney-client privilege, work product protection, and any other
                                                                                 28   privilege or protection recognized by law. The provisions of Fed. R. Evid.
                                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                12
                                                                                                                                                      2:20-CV-08459-DSF (PLAX)
                                                                                 1    502(b) are inapplicable to the production of documents or information under
                                                                                 2    this Protective Order. Specifically, there has been no waiver if a party discloses
                                                                                 3    privileged or protected information inadvertently or otherwise, regardless of
                                                                                 4    whether the party took reasonable steps to prevent the disclosure or to rectify
                                                                                 5    the error. Such inadvertently produced documents or information shall be
                                                                                 6    considered “CONFIDENTIAL” under this Protective Order. Anyone receiving
                                                                                 7    any such privileged or protected documents or information shall return them to
                                                                                 8    the producing party or destroy them, upon request, within three (3) business
                                                                                 9    days of receiving such request, delete any versions of the documents it
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   maintains, make no use of the information contained therein regardless of
                                                                                 11   whether the receiving party agrees with the claim of privilege and/or work
                                            2049 Century Park East, Suite 3550




                                                                                 12   product protection, and take reasonable steps to retrieve the documents or
                                                 Los Angeles, CA 90067




                                                                                 13   information if the receiving person disclosed it before being notified.
                                                                                 14   12.   MISCELLANEOUS
                                                                                 15         12.1 Right to Further Relief. Nothing in this Order abridges the right of
                                                                                 16   any person to seek its modification by the Court in the future.
                                                                                 17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                 18   Protective Order, no Party waives any right it otherwise would have to object to
                                                                                 19   disclosing or producing any information or item on any ground not addressed
                                                                                 20   in this Stipulated Protective Order. Similarly, no Party waives any right to
                                                                                 21   object on any ground to use in evidence of any of the material covered by this
                                                                                 22   Protective Order.
                                                                                 23         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                                 24   Protected Material must comply with Local Civil Rule 79-5. Protected Material
                                                                                 25   may only be filed under seal pursuant to a court order authorizing the sealing of
                                                                                 26   the specific Protected Material. If a Party’s request to file Protected Material
                                                                                 27   under seal is denied by the court, then the Receiving Party may file the
                                                                                 28   information in the public record unless otherwise instructed by the court.
                                                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                                                              13
                                                                                                                                                     2:20-CV-08459-DSF (PLAX)
                                                                                 1    13.   FINAL DISPOSITION
                                                                                 2          After the final disposition of this Action, within 60 days of a written
                                                                                 3    request by the Designating Party, each Receiving Party must return all
                                                                                 4    Protected Material to the Producing Party or destroy such material. As used in
                                                                                 5    this subdivision, “all Protected Material” includes all copies, abstracts,
                                                                                 6    compilations, summaries, and any other format reproducing or capturing any
                                                                                 7    of the Protected Material. Whether the Protected Material is returned or
                                                                                 8    destroyed, the Receiving Party must submit a written certification to the
                                                                                 9    Producing Party (and, if not the same person or entity, to the Designating
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Party) by the 60-day deadline that (1) identifies (by category, where
                                                                                 11   appropriate) all the Protected Material that was returned or destroyed and (2)
                                            2049 Century Park East, Suite 3550




                                                                                 12   affirms that the Receiving Party has not retained any copies, abstracts,
                                                 Los Angeles, CA 90067




                                                                                 13   compilations, summaries or any other format reproducing or capturing any of
                                                                                 14   the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                                                 15   retain an archival copy of all pleadings, motion papers, trial, deposition, and
                                                                                 16   hearing transcripts, legal memoranda, correspondence, deposition and trial
                                                                                 17   exhibits, expert reports, attorney work product, and consultant and expert work
                                                                                 18   product, even if such materials contain Protected Material. Any such archival
                                                                                 19   copies that contain or constitute Protected Material remain subject to this
                                                                                 20   Protective Order as set forth in Section 4 (DURATION).
                                                                                 21   14.   VIOLATION
                                                                                 22         Any willful violation of this Order may be punished by civil or criminal
                                                                                 23   contempt proceedings, financial or evidentiary sanctions, reference to
                                                                                 24   disciplinary authorities, or other appropriate action at the discretion of the
                                                                                 25   Court.
                                                                                 26
                                                                                 27   [SIGNATURES FOLLOW]
                                                                                 28
                                                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                                                              14
                                                                                                                                                     2:20-CV-08459-DSF (PLAX)
                                                                                 1    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                 2
                                                                                      Dated: April 30, 2021       THE CARDOZA LAW
                                                                                 3                                CORPORATION
                                                                                 4                                By: /s/ Lauren B. Veggian
                                                                                 5                                   Lauren B. Veggian
                                                                                                                  Attorneys for Plaintiff
                                                                                 6                                CYNTHIA SOLER

                                                                                 7    Dated: April 30, 2021       BROWNSTEIN HYATT FARBER
                                                                                                                  SCHRECK, LLP
                                                                                 8
                                                                                                                  By: /s/ Jonathan C. Sandler
                                                                                 9                                   Jonathan C. Sandler
                                                                                                                  Attorneys for Defendant
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                               NELNET SERVICING, LLC
                                                                                 11
                                            2049 Century Park East, Suite 3550




                                                                                 12   Dated: April 30, 2021       QUILLING, SELANDER,
                                                 Los Angeles, CA 90067




                                                                                                                  LOWNDS, WINSLETT & MOSER
                                                                                 13                               P.C.
                                                                                 14                               By: /s/ Kristin L. Marker
                                                                                 15                                  Kristin L. Marker
                                                                                                                  Attorneys for Defendant
                                                                                 16                               TRANS UNION, LLC

                                                                                 17
                                                                                 18
                                                                                 19
                                                                                 20
                                                                                 21
                                                                                 22
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28
                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                 15
                                                                                                                                      2:20-CV-08459-DSF (PLAX)
                                                                                 1                                          Attestation
                                                                                 2          Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer hereby attests that all
                                                                                 3    signatories concur in the filing's content and have authorized the filing.
                                                                                 4
                                                                                       Dated: April 30, 2021                     BROWNSTEIN HYATT FARBER
                                                                                 5                                               SCHRECK, LLP
                                                                                 6                                               By: /s/ Jonathan C Sandler
                                                                                                                                    JONATHAN C. SANDLER
                                                                                 7                                                Attorneys for Defendant
                                                                                                                                  NELNET SERVICING, LLC
                                                                                 8
                                                                                 9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                 11
                                            2049 Century Park East, Suite 3550




                                                                                 12   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                 Los Angeles, CA 90067




                                                                                 13
                                                                                 14   DATED: April 30, 2021                   _________________________________
                                                                                 15                                           HON. PAUL L. ABRAMS
                                                                                 16                                           United States Magistrate Judge
                                                                                 17
                                                                                 18
                                                                                 19
                                                                                 20
                                                                                 21
                                                                                 22
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28
                                                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                                                                16
                                                                                                                                                        2:20-CV-08459-DSF (PLAX)
                                                                                 1                                EXHIBIT A
                                                                                                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                 2
                                                                                 3
                                                                                              I,                                 [print or type full name], of
                                                                                 4
                                                                                                     [print or type full address], declare under penalty of perjury that I have read
                                                                                 5
                                                                                      in its entirety and understand the Stipulated Protective Order that was issued by the
                                                                                 6
                                                                                      United States District Court for the Central District of California on [DATE] in the case of
                                                                                 7
                                                                                 8    Cynthia Soler v. Nelnet Servicing, LLC et al, Case No. 2:20-CV-08459-DSF (PLAx). I

                                                                                 9    agree to comply with and to be bound by all the terms of this Stipulated Protective Order
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   and I understand and acknowledge that failure to so comply could expose me to sanctions
                                                                                 11   and punishment in the nature of contempt. I solemnly promise that I will not disclose in
                                            2049 Century Park East, Suite 3550




                                                                                 12
                                                 Los Angeles, CA 90067




                                                                                      any manner any information or item that is subject to this Stipulated Protective Order to
                                                                                 13
                                                                                      any person or entity except in strict compliance with the provisions of this Order.
                                                                                 14
                                                                                              I further agree to submit to the jurisdiction of the United States District Court for
                                                                                 15
                                                                                 16   the Central District of California for the purpose of enforcing the terms of this Stipulated

                                                                                 17   Protective Order, even if such enforcement proceedings occur after termination of this

                                                                                 18   action. I hereby appoint                                 [print or type full name] of
                                                                                 19                                [print or type full address and telephone number] as my
                                                                                 20
                                                                                      California agent for service of process in connection with this action or any proceedings
                                                                                 21
                                                                                      related to enforcement of this Stipulated Protective Order.
                                                                                 22
                                                                                      Date:
                                                                                 23
                                                                                 24   City and State where sworn and signed:

                                                                                 25   Printed Name:

                                                                                 26   Signature:
                                                                                 27
                                                                                 28
                                                                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                                                                                   17
                                                                                                                                                            2:20-CV-08459-DSF (PLAX)
